DETAILED ACTION
1.	Claims 1-11, as originally filed on 04/30/2020, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/07/2020 has been considered by the examiner. An initialed copy is attached.


Claim Rejections - 35 USC § 102/103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dickinson et al. (US 2015/0210558 A1; cited on Applicant’s IDS).
	As to claim 7, Dickinson teaches a crystalline magnesium oxide carbon composite comprising crystalline magnesium oxide (see para. 0052: MgO purity levels of 99.9% and higher) and crystalline carbon having graphene structure which are interwoven (see para. 0055, 0058: invention has been found to produce a novel intercalated graphene-magnesium oxide composite).
	As to claim 8, Dickinson teaches the composite of claim 7, wherein the ratio of crystalline magnesium oxide and crystalline carbon is in the range of 999:1 to 1:55 in molar ratio (see para. 0054: products produced are determined by the control of variables in all phases of the process).
	As to claims 9-11, Dickinson teaches an energy storage device, wide band gap semiconductor and gate dielectric comprising the crystalline magnesium oxide carbon composite of claim 7 (see para. 0265).
In the event that Dickinson’s disclosure presented above is insufficient to anticipate the above listed claims, it would have nonetheless have been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the 


6.	Claims 7-11 are rejected under 35 U.S.C. 103 as unpatentable over GUO et al. (CN 104591233 A; citations are to PDF of its English machine translation available online from Espacenet), in view of Yadavalli et al. (“Low-temperature growth of MgO by molecular-beam epitaxy”, Physical Review B, Volume 41, Number 11, 15 April 1990-I, pgs. 7961-7963, ©1990 The American Physical Society).
	As to claim 7, GUO teaches a crystalline magnesium oxide carbon composite comprising crystalline magnesium oxide and crystalline carbon having graphene structure (see para. 0009).
	GUO fails to explicitly disclose that the crystalline magnesium oxide is polarized; and [2] that MgO and crystalline carbon are interwoven.



Allowable Subject Matter
7.	Claims 1-6 are allowable. The following is a statement of reasons for the indication of allowable subject matter: Method claims 1-6, as filed on 04/30/2020, have been carefully reviewed and searched. There is currently no prior art that teaches, discloses or fairly suggests a process of producing crystalline carbon from carbon polarizing monocrystalline magnesium oxide (MgO) with an electron beam, then contacting said MgO with carbon dioxide to produce a crystalline carbon with graphene structure, as further defined by independent claim 1. 
Emphasis added by the Examiner to highlight a few novel features.


Examiner’s Note
8.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        November 20, 2021